                Case 2:20-cr-00378-GW Document 9 Filedhttp:U
                                                       09/03/20      Page/cacd/CrimIntakeCal.NSF/
                                                             156.131.20.221 1 of 1 Page ID #:29  1222c8c990b 1 f46...



                                                                UNITED STATES DISTRICT COURT
                                                               CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                  ~ Western Division
                                                                         Plaintiff, ~
                                         `'S                                       ~ Case Number: 220-CR-00378-GW-1              Indictment
                                                                                   ~ Initial App. Date: 09/03/2020               Custody
         WILLIAM HAYES                                                             ~ Initial App. Time: 1:00 PM




                                                                      Defendant. ~     Date Filed: 08/27/2020
                                                                                 ~     Violation: 182251 a e' I     22 b
                                                                                 ~     182252A(a)(SxB),(bx2)        ~ ~~~
                                                                                 ~     CourtSmact/ Reporter:

               PROCEEDINGS HELD BEFORE UNITED STATES                               ~                     CALENDAR/PROCEEDINGS SHEET
                MAGISTRATE JUDGE: Alexander F. MacKinnon                           ~                      LOCAL/OUT-OF-DISTRICT CASE



              PRESENT:                   Pierson, Stacey                ~~                                                             None

                                              Deputy Clerk                            Assistant U.S. Attorney                        Interpreter/Langz~age
                             ITIAL APPEARANCE NOT HELD -CONTINUED
                     ~   D fendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                               preliminary hearing OR D moval hearing /Rule 20.
                            efendant states true name      is as charged D is
                     El Court ORDERS the caption of the Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                             e all futwe documents reflecting the true name as stated on the record.
                         Defendant advised of consequences of lse statement in financial affidavit L7 Financial Affidavit ordered SEALE~~
                     O Attorney: Michael Driscoll, DFPD ~ppointed D Prev. Appointed ~oss. Contribution (see separate order)                                  ~ v~,. _ _ 1 ~ ,
                              Special appearance by:                                                                                                                ' ~ ~,r~ N+

                    ~       ovemmenYs request for etention is:
                            efendant is ordered:
                     O BAIL FIXED AT $
                                                                       GRANTED L7 DENIED ~ WITHDRAWN[
                                                     Permanently Detained D Temporarily Detained (see separate order).
                                                                                                                       7 CONTINUED

                                                                                 (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                     D Government moves to iJNSEAL Complaint/Indictment/Information/Entire Case: O GRANTED D DENIED
                     D Preliminary Hearing waived.
                         Class B Misdemeanor D Defendant is advised of maximum penalties
                     D This case is assigned to Magistrate Judge                                                   .Counsel are directed to contact the clerk for the
                         setting of all further proceedings.
                     O PO/PSA WARRANT D Counsel are directed to contact the clerk for
                         District Judge                                                             for the setting of further proceedings.
                    [ 7 Preliminary Hearing set for                                    at 4:30 PM
                     C:] PIA set for:                                   at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                     D Government's motion to dismiss case/defendant                                                  only: O GRANTED D DENIED
                    D Defendant's motion to dismiss for lack of probable cause: O GRANTED [~ DENIED
                    O Defendant executed Waiver of Rights. D Process received.
                    C7 Court ORDERS defendant Held to Answer to                                      District of
                          D Bond to transfer, if bail is posted. Defendant to report on or before
                          O Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
                          F~ Warrant of removal and final commitment are ordered stayed until
                    D Case continued to (Date)                                           (Time)                                    AM / PM
                             pe of Hearing:                                 Before Judge                                         /Duty Magistrate Judge.

                   ~       roceedings will be held in the D Duty Courtroom                               O Judge's Courtroom
                      ~fendant committed to the custody of the U.S. Marshal O Summons: Defendant ordered to report to USM for processing.
                    C7Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                    ~ Abstract of Order to Return Defendant to Court on Next Court Day (M-20)issued. Original forwarded to USM.
                        RELEASE ORDER NO:
                        Other:                                                                                                                               A~
                                           O PSA L] USPO                             D FINANCIAL                            ~J READY
                                                                                                                                  Deputy Clerk Initials


                M-5 (10/13)                            CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                     Page 1 of 1




1 of 1                                                                                                                                                    9/3/2020, 10:55 AM
